        Case 1:20-cv-00418-HBK Document 9 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ZACHARY DONZELL                                   No. 1:20cv418-HBK (SS)
12                      Plaintiff,
13           v.                                         ORDER LIFTING STAY AND DIRECTING
                                                        PLAINTIFF  TO   ADVISE   WHETHER
14    COMMISSIONER OF SOCIAL                            SERVICE HAS BEEN EFFECTUATED
      SECURITY,
15
                        Defendant.
16

17
            This matter comes before the Court upon initial review of the file which was recently
18
     reassigned to the undersigned. See Doc. No. 8. Plaintiff initiated this action on March 20, 2020
19
     and was permitted to proceed in forma pauperis. Doc. No. 4. On March 25, 2020, the Clerk issued
20
     summons (Doc. No. 5) and the Scheduling Order issued (Doc. No. 6). On April 17, 2020, the Court
21
     issued a stay under General Order No. 15 (Doc. No. 7).
22
            A review of the docket reveals no return of the summons indicating that the Commissioner
23
     has received timely service of process. It is unclear whether service was effectuated upon the
24
     Commissioner or whether Plaintiff has elected to abandon this action.
25
            Accordingly, it is now ORDERED:
26
27          1. The Clerk of Court is directed to temporarily lift the stay in this case.

28          2. Within ten (10) days from the date on this Order, Plaintiff shall advise the Court whether
                                                        1
        Case 1:20-cv-00418-HBK Document 9 Filed 01/22/21 Page 2 of 2


 1   service of process was effectuated upon the Commissioner. If service was effectuated, Plaintiff
 2   shall file proof of service with the Clerk.
 3
              3. If Plaintiff wishes to voluntary dismiss this case, he shall file a Notice of Voluntary
 4
     Dismissal under Fed. R. Civ. P. 41 (a) within ten (10) days.
 5

 6

 7   IT IS SO ORDERED.

 8
     Dated:      January 21, 2021
 9                                                     HELENA M. BARCH-KUCHTA
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
